Court of Appeals
                                 First District of Texas
                                         BILL OF COSTS

                                          No. 01-17-00700-CV

                                        Shameka Andrea Smith

                                                   v.

                                  Aldine Independent School District

              NO. 2007-32410 IN THE 61ST DISTRICT COURT OF HARRIS COUNTY


 TYPE OF FEE             CHARGES               PAID/DUE                STATUS                  PAID BY
 CLK RECORD                $86.00             11/08/2017             UNKNOWN                      ANT
   MT FEE                  $10.00             09/29/2017             NOT PAID                     ANT
    FILING                 $205.00            09/13/2017             NOT PAID                     ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $301.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this 25th day of May, 2018.